                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10

                                  11   PUBLIC JUSTICE FOUNDATION, et al.,
                                                                                           No. C 20–01103 WHA
                                  12                  Plaintiffs,
Northern District of California
 United States District Court




                                  13           v.                                          ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART PLAINTIFFS’
                                  14   FARM SERVICE AGENCY,                                MOTION REGARDING FOIA
                                                                                           WITHHOLDINGS
                                  15                  Defendant.

                                  16

                                  17
                                                                            INTRODUCTION
                                  18
                                            In this FOIA action, food safety, environmental, and animal rights groups seek disclosure
                                  19
                                       of information held by the Farm Service Agency regarding federal loans to farmers.
                                  20
                                                                             STATEMENT
                                  21
                                            Plaintiffs Public Justice Foundation, Animal Legal Defense Fund, Center for Biological
                                  22
                                       Diversity, Center for Food Safety, and Food & Water Watch are advocacy organizations
                                  23
                                       promoting a sustainable and ethical food system. Plaintiffs use FOIA requests to monitor
                                  24
                                       compliance with applicable laws, to draw public attention to issues within our food system, and
                                  25
                                       to advocate for policy changes (Compl. ¶¶ 1–2).
                                  26
                                            Defendant Farm Service Agency, a division of the Department of Agriculture, provides
                                  27
                                       loans and loan guarantees to farmers and agricultural operations. Plaintiffs contend that FSA’s
                                  28
                                   1   loan administration must comply with the National Environmental Policy Act by reviewing

                                   2   potential environmental impacts of projects that FSA supports with its farm loan program

                                   3   (Compl. ¶¶ 1–2). (This action, however, is not a NEPA action.)

                                   4        To monitor FSA’s administration of the farm loan program, plaintiffs have submitted

                                   5   FOIA requests for information concerning specific agricultural operations in certain

                                   6   geographical regions. Plaintiffs also collectively submitted a FOIA request for records relating

                                   7   to “FSA’s directives and/or policies for responding to and/or processing FOIA requests and

                                   8   appeals” (Compl. ¶¶ 1–2; Decl. Buchan ¶ 7). Plaintiffs bring “pattern and practice” claims

                                   9   against FSA for systemic withholdings and undue delay in responding to plaintiffs’ FOIA

                                  10   requests. However, a prior order specified that the current motion challenging withholdings

                                  11   should not address the broader “pattern and practice” claims.

                                  12        The current motion focuses on the legality under FOIA of FSA’s withholding of
Northern District of California
 United States District Court




                                  13   applications to its farm loan program and information pertinent to those applications.

                                  14                                           ANALYSIS

                                  15        FOIA lets us see what our government has been up to by “provid[ing] public access to

                                  16   official information shielded unnecessarily from public view and establish[ing] a judicially

                                  17   enforceable public right to secure such information from possibly unwilling official hands.”

                                  18   Lahr v. Nat’l Transp. Safety Bd., 569 F.3d 964, 973 (9th Cir. 2009) (citations and quotations

                                  19   omitted). Thus, FOIA “mandates a policy of broad disclosure of government documents.”

                                  20   Maricopa Audubon Soc. v. U.S. Forest Serv., 108 F.3d 1082, 1085 (9th Cir. 1997) (quotations

                                  21   and citations omitted).

                                  22        An agency may withhold a document “only if the material at issue falls within one of the

                                  23   nine statutory exemptions.” Ibid. These exemptions are “explicitly exclusive and must be

                                  24   narrowly construed in light of FOIA’s dominant objective of disclosure, not secrecy.” Ibid.

                                  25   (internal quotation marks and citations omitted). “FOIA's strong presumption in favor of

                                  26   disclosure places the burden on the government to show that an exemption properly applies to

                                  27   the records it seeks to withhold.” Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 772 (9th Cir.

                                  28
                                                                                      2
                                   1   2015). It must further provide all “reasonably segregable” portions of that record to the

                                   2   requester. 5 U.S.C. § 552(b).

                                   3        In our case, plaintiffs contend that FSA improperly withheld a variety of documents

                                   4   concerning loan program applications using Exemptions 3, 4, and/or 6. Exemption 3 is the

                                   5   most directly applicable.

                                   6        1.       EXEMPTION 3
                                   7        FSA applied Exemption 3, the statutory withholding exemption, to nearly all the withheld

                                   8   documents here at issue. Exemption 3 allows the withholding if the documents is:

                                   9                 (3) specifically exempted from disclosure by statute (other than
                                                     section 552b of this title), if that statute —
                                  10
                                                             (A)(i) requires that the matters be withheld from the public
                                  11                 in such a manner as to leave no discretion on the issue; or
                                  12                         (ii) establishes particular criteria for withholding or refers
Northern District of California
 United States District Court




                                                     to particular types of matters to be withheld; and
                                  13
                                                           (B) if enacted after the date of enactment of the OPEN
                                  14                 FOIA Act of 2009, specifically cites to this paragraph.
                                  15
                                            In turn, the cited withholding statute is 7 U.S.C. § 8791 enacted through Section 1619 of
                                  16
                                       the Food, Conservation, and Energy Act of 2008. The parties do not dispute that Section 8791
                                  17
                                       is considered a withholding statute under Exemption 3 and other courts have characterized
                                  18
                                       Section 8791 as such. See, e.g., Zazoni v. U.S. Dep’t of Agric., 605 F.Supp.2d 230, 236-37
                                  19
                                       (D.D.C. 2009); Cent. Platte Nat. Res. Dist. v. U.S. Dep't of Agric., 643 F.3d 1142, 1147 (8th
                                  20
                                       Cir. 2011).
                                  21
                                            Subsection 2 of Section 8791 prohibits disclosure of certain information gained through
                                  22
                                       farmers’ participation in its programs as follows:
                                  23
                                                     (2)     Except as provided in paragraphs (3) and (4), the Secretary,
                                  24                 any officer or employee of the Department of Agriculture, or any
                                                     contractor or cooperator of the Department, shall not disclose —
                                  25
                                                             (A)     information provided by an agricultural producer or
                                  26                 owner of agricultural land concerning the agricultural operation,
                                                     farming or conservation practices, or the land itself, in order to
                                  27                 participate in programs of the Department; or
                                  28                         (B)     geospatial information otherwise maintained by the
                                                                                       3
                                                    Secretary about agricultural land or operations for which
                                   1                information described in subparagraph (A) is provided.
                                   2
                                       Subsection 4, however, qualifies the withholding requirement with three exceptions:
                                   3
                                                    (4)       Nothing in this subsection affects —
                                   4
                                                           (A)     the disclosure of payment information (including
                                   5                payment information and the names and addresses of recipients of
                                                    payments) under any Department program that is otherwise
                                   6                authorized by law;
                                   7                         (B)    the disclosure of information described in paragraph
                                                    (2) if the information has been transformed into a statistical or
                                   8                aggregate form without naming any —
                                   9                          (i)    individual owner, operator, or producer; or
                                  10                          (ii)   specific data gathering site; or
                                  11                       (C)     the disclosure of information described in
                                                    paragraph (2) pursuant to the consent of the agricultural producer
                                  12                or owner of agricultural land.
Northern District of California
 United States District Court




                                  13
                                       The term “including” in Subsection 4(A) indicates that “payment information” covers more
                                  14
                                       than names and addresses. Furthermore, Subsection 4(A) references “recipients,” suggesting
                                  15
                                       that “payment information” should be construed to cover information indicating to whom
                                  16
                                       funding was disbursed and the amounts of those disbursements.
                                  17
                                            Subsection 5 adds a further caveat to the exception for consented-to disclosure by
                                  18
                                       requiring that the Department of Agriculture not make eligibility for benefits or programs
                                  19
                                       contingent upon consent.
                                  20
                                            In this FOIA action, FSA seeks to withhold under Section 8791 various documents
                                  21
                                       provided to FSA by farmers seeking to participate in its farm loan program as well as
                                  22
                                       documents created by the FSA that reference information provided by farmers (Decl. Smith,
                                  23
                                       Exh. D). Plaintiffs challenge the legality of the withholding of certain categories of
                                  24
                                       information provided in these withheld documents (Decl. Smith, Exh. A):
                                  25
                                                          •   Name and addresses;
                                  26
                                                          •   financial information, such as farmers’ current assets,
                                  27                          liabilities, and credit score;
                                  28                      •   information pertinent to their application or loan
                                                                                         4
                                                             disbursement, such as loan amount, debt repayment
                                   1                         schedules, and loan conditions; and
                                   2                     •   information about farm operations, such as project
                                                             proposals and the type of operation for which funding is
                                   3                         sought
                                   4          Plaintiffs do not challenge the withholding of date of birth, social security numbers,

                                   5   signatures, credit identity numbers, character descriptions of borrowers (such as years of

                                   6   farming experience, gender, and race), total liability amount, credit history, citizenship status,

                                   7   etc.

                                   8          FSA contends that, without farmers’ consent, this information must be withheld pursuant

                                   9   to Section 8791 because farmers provided the information to participate in FSA’s farm loan

                                  10   program and none of the information falls into any of the exceptions. Plaintiffs suggest that

                                  11   farmers consented to disclosure as evidenced by the notice contained in applications regarding

                                  12   FSA’s obligations under FOIA because they state “the information collected on this form may
Northern District of California
 United States District Court




                                  13   be disclosed to . . . nongovernmental entities that have been authorized access to the

                                  14   information by statute or regulation . . . .” (Exhs. B at 1, C at 4).

                                  15          Plaintiffs’ contention cannot be squared with Section 8791(4)(C)’s prohibition on

                                  16   conditioning program benefits on agreement to disclosure. The fact that FSA alerted farmers

                                  17   to the Privacy Act and FOIA does not amount to blanket consent under Section 8791.

                                  18          Plaintiffs argue that, because loans are payments, any information “concerning” them

                                  19   must also be “payment information.” Plaintiff’s argument ignores that Section 8791(4)(C)’s

                                  20   says nothing about information “concerning” payments, which would implicate information

                                  21   removed from the payment information itself. Nor do plaintiffs offer evidence that the drafters

                                  22   of Section 8791 contemplated information merely “concerning” loans in crafting the payment

                                  23   information exception.

                                  24          The Court’s own review of the legislative history provides no insight into the precise

                                  25   meaning of “payment information.” No decisions, moreover, specifically analyze the

                                  26   applicability of the term “payment information” on loans or loan guarantees or whether

                                  27   information steps removed from the payments themselves are properly disclosed as “payment

                                  28   information.” So this order will apply common sense. Names, addresses, amounts, and dates
                                                                                         5
                                   1   are crucial context to follow taxpayers’ money, which seems to be the point of the “payment

                                   2   information” exception. Therefore, the agency must turn over all documents necessary to

                                   3   disclose the names and addresses of all recipients of the loan funds in question as well as the

                                   4   dollar amount and dates paid by the agency to the recipient. In addition, any transmittal

                                   5   document accompanying the transfer or check would also be “payment information.” In

                                   6   addition, “payment information includes the name and number of the loan and the total dollar

                                   7   amount of the loan. An acknowledgment of receipt by the recipient would also be “payment

                                   8   information.”

                                   9        A closer call arises when the payment is earmarked by the agency for a specific purpose.

                                  10   Must that limitation be disclosed? This order holds that a specific earmark by the agency is

                                  11   disclosable information about the payment. However, the application for the loan by the

                                  12   farmer is a mere request, not information that circumscribes the payment. No application
Northern District of California
 United States District Court




                                  13   document submitted by farmers constitutes payment information. If, however, the agency

                                  14   itself limits or circumscribes use of the payment to a specific purpose as specified in the

                                  15   application, then that specific passage in the application is disclosable under Section 8791.

                                  16        Finally, where applicants never became recipients of taxpayer money (for instance, when

                                  17   their loan applications were denied), then information related to those applications could in no

                                  18   way constitute “payment information.”

                                  19        2.      EXEMPTION 4
                                  20        Exemption 4 covers “trade secrets and commercial or financial information obtained

                                  21   from a person and privileged or confidential.” 5 U.S.C. § 552(b)(4). Several other documents

                                  22   were withheld citing Exemption 4, including an excel spreadsheet of loans in California, a loan

                                  23   assistance form, promissory notes, and agreements as to the use of proceeds provided by FSA.

                                  24        The Supreme Court held that Exemption 4 applies to commercial or financial information

                                  25   that meets two criteria: (1) “both customarily and actually treated as private by its owner,” and

                                  26   (2) “provided to the government under an assurance of privacy.” Food Mktg. Inst. v. Argus

                                  27   Leader Media, 139 S. Ct. 2356, 2366 (2019). Despite this statement, Argus Leader did not

                                  28   settle whether information conveyed to the government may be withheld without an assurance
                                                                                       6
                                   1   of privacy — there, the assurance was undisputed and the Supreme Court expressly declined to

                                   2   further analyze the issue. However, Argus Leader did acknowledge our court of appeals’

                                   3   stance that Exemption 4 could protect information “reveal[ed] to the government under the

                                   4   express or implied promise by the government that the information will be kept confidential.”

                                   5   Gen. Servs. Admin. v. Benson, 415 F.2d 878, 881 (9th Cir. 1969). This order therefore

                                   6   acknowledges Argus Leader, but must apply the Benson standard.

                                   7         In doing so, this order finds that FSA failed to provide an assurance of confidentiality —

                                   8   either express or implied — to loan applicants merely because the application for direct loan

                                   9   assistance and the preferred lender application for guarantee included a disclosure that

                                  10   referenced the Privacy Act, including FOIA. Both applications, already previously quoted,

                                  11   state in full (Exhs. B at 1, C at 4):

                                  12                 The following statement is made in accordance with the Privacy
Northern District of California
 United States District Court




                                                     Act of 1974 (5 USC 552a – as amended). The authority for
                                  13                 requesting the information identified on this form is 7 CFR Part
                                                     761, 7 CFR Part 764, the Consolidated Farm and Rural
                                  14                 Development Act (7 U.S.C. 1921 et seq.), and the Agricultural Act
                                                     of 2014 (Pub. L. 113-79). The information will be used to
                                  15                 determine eligibility to participate in and receive benefits under the
                                                     Direct Loan Program. The information collected on this form may
                                  16                 be disclosed to other Federal, State, Local government agencies,
                                                     Tribal agencies, and nongovernmental entities that have been
                                  17                 authorized access to the information by statute or regulation and/or
                                                     as described in applicable Routine Uses identified in the System of
                                  18                 Records Notice for USDA/FSA-14, Applicant/Borrower.
                                                     Providing the requested information is voluntary. However, failure
                                  19                 to furnish the requested information will result in a determination
                                                     of ineligibility to participate in and receive benefits under the
                                  20                 Direct Loan Program.
                                  21
                                             The application’s statement that it “may” disclose the information to “government
                                  22
                                       agencies” and “nongovernmental entities that have been authorized access” is not an assurance
                                  23
                                       of confidentiality. It seems quite the opposite: a warning that under some circumstances,
                                  24
                                       information will be disclosed. Similarly, the agency’s System of Record Notice, a document
                                  25
                                       FSA transmits to farmers explaining their recordkeeping and disclosure procedures, states that
                                  26
                                       information may be disclosed to a wide variety of non-governmental entities, including
                                  27
                                       (Exh. A):
                                  28
                                                                                        7
                                                        •   “business firms in a trade area that buy chattel or crops or
                                   1                        sell them for commission,”
                                   2                    •   “financial consultants, advisors, or underwriters, when FSA
                                                            determines such referral is appropriate for developing
                                   3                        packaging and marketing strategies involving the sale of
                                                            FSA loan assets,”
                                   4
                                                        •   “state-licensed appraisers and employees of Federal
                                   5                        agencies other than USDA qualified to perform real estate
                                                            appraisals,”
                                   6
                                                        •   “consumer reporting agencies” as defined in the Fair Credit
                                   7                        Reporting Act (15 U.S.C. 1681a(f) or the Federal Claims
                                                            Collection Act (31 U.S.C. 3701(a)(3)).
                                   8

                                   9        In arguing that there was an implied assurance of confidentiality under Exemption 4, FSA
                                  10   recommends the approach to Exemption 7(D) adopted by U.S. Dep't of Just. v. Landano, 508
                                  11   U.S. 165 (1993). In arguing for the application of Landano to our case, however, FSA
                                  12   divorces the analysis from the context of Exemption 7, the confidentiality interests at stake
Northern District of California
 United States District Court




                                  13   there, and even the holding itself.
                                  14        Exemption 7(D) allows law enforcement agencies to withhold:
                                  15                . . . records or information compiled for law enforcement purposes,
                                                    but only to the extent that the production of such . . . could
                                  16                reasonably be expected to disclose the identity of a confidential
                                                    source, including a State, local, or foreign agency or authority or
                                  17                any private institution which furnished information on a
                                                    confidential basis, and, in the case of a record or information
                                  18                compiled by criminal law enforcement authority in the course of a
                                                    criminal investigation or by an agency conducting a lawful
                                  19                national security intelligence investigation, information furnished
                                                    by a confidential source . . .
                                  20

                                  21   Landano analyzed Exemption 7 in connection with a request for information on paid
                                  22   informants related to the FBI’s criminal investigation of an alleged gang-related shooting of a
                                  23   police officer. After an appeal from the District Court of New Jersey, the Third Circuit
                                  24   affirmed the district court’s grant of summary judgment in favor of the requester. The
                                  25   Supreme Court granted certiorari to consider “the evidentiary showing that the Government
                                  26   must make to establish that a source is ‘confidential’ within the meaning of Exemption 7(D)”
                                  27   and “whether the Government is entitled to a presumption that all sources supplying
                                  28
                                                                                       8
                                   1   information to the Federal Bureau of Investigation . . . in the course of a criminal investigation

                                   2   are confidential sources.” 508 U.S. at 167. In its analysis, the Supreme Court noted:

                                   3                The nature of the informant's ongoing relationship with the
                                                    Bureau, and the fact that the Bureau typically communicates with
                                   4                informants only at locations and under conditions which assure the
                                                    contact will not be noticed justify the inference [of confidentiality].
                                   5                There may well be other generic circumstances in which an
                                                    implied assurance of confidentiality fairly can be inferred.
                                   6

                                   7   Id. at 179. The law enforcement context covered by Exemption 7 in Landano implicated
                                   8   radically different confidentiality interests (informant safety and law enforcement efficacy)
                                   9   than those in play here. Furthermore, Landano actually overturned the court of appeals
                                  10   holding that the government was entitled to a presumption of confidentiality under
                                  11   Exemption 7 merely because the information revealed sources of information used in an FBI
                                  12   investigation. The Supreme Court remanded the case back to district court for a more nuanced
Northern District of California
 United States District Court




                                  13   consideration of “narrowly defined circumstances” than those originally considered.
                                  14        This order declines FSA’s suggestion to import Landano’s consideration of “general
                                  15   circumstances” that imply confidentiality in the law enforcement context to enlarge Exemption
                                  16   4 in the commercial context. Exemption 4 does not permit FSA to withhold loan application
                                  17   information or payment information related to loans because, here, no confidentiality assurance
                                  18   was provided.
                                  19        So, the second factor in the Argus Leader analysis — that the information is both
                                  20   customarily and actually treated as private by its owner — need not be decided.
                                  21        3.      EXEMPTION 6
                                  22        Exemption 6 covers “personnel and medical files and similar files the disclosure of which
                                  23   would constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6).
                                  24   Our court of appeals had laid out the standard for assessing a withholding under Exemption 6:
                                  25                        We ask two questions in deciding whether an agency has
                                                    properly withheld records or information under Exemption 6.
                                  26                First, we ask whether the document qualifies under the heading of
                                                    personnel and medical files and similar files.
                                  27

                                  28                                     *            *               *
                                                                                       9
                                   1                       The second requirement under Exemption 6 is that
                                                    disclosure of the information would constitute a clearly
                                   2                unwarranted invasion of personal privacy. To answer this
                                                    question, we must balance the privacy interest protected by the
                                   3                exemptions against the public interest in government openness that
                                                    would be served by disclosure.
                                   4

                                   5                                    *             *              *
                                   6                         To withhold information under Exemption 6, an agency
                                                    must show that some nontrivial privacy interest is at stake. If only
                                   7                a trivial privacy interest is implicated, then Exemption 6 cannot
                                                    apply. But if there is a nontrivial privacy interest, then the agency
                                   8                must balance the individual's interest in personal privacy against
                                                    the public's interest in disclosure.
                                   9

                                  10   Prudential Locations LLC v. U.S. Dep't of Housing and Urban Dev., 739 F.3d 424, 429–30
                                  11   (9th Cir. 2013).
                                  12        FSA withheld certain documents on the basis of multiple grounds, including Exemption
Northern District of California
 United States District Court




                                  13   6, such as FSA’s payment calculator, loan application packages, conditional commitments,
                                  14   guaranteed obligation requests, etc., which contain information on loan amounts, loan
                                  15   purposes, and personally identifiable information. The payment calculator includes “principal
                                  16   amount, interest rate, term in months, term in quarters, monthly payment, and quarterly
                                  17   payment” (Exh. E at 38).
                                  18        Information properly withheld under Exemption 3, as discussed above, does not require
                                  19   further analysis under Exemption 6 so this Exemption 6 analysis only pertains to the
                                  20   withholding of payment information and other information falling outside of Section 8791’s
                                  21   scope.
                                  22        Given the “broad, rather than narrow, meaning” of “similar files,” this order finds that
                                  23   loan applications and information referencing those applications are covered by reference in
                                  24   Exemption 6 to “similar files” because they contain financial and other sensitive personal
                                  25   information. U. S. Dep't of State v. Washington Post Co., 456 U.S. 595, 600 (1982).
                                  26        This order acknowledges the D.C. Circuit’s analysis of the Exemption 6 balancing
                                  27   inquiry on large FSA databases containing information on crops and field acreage for farms
                                  28   and aerial photographs used to determine farm acreage and crop types used to create maps of
                                                                                    10
                                   1   farmland. Multi Ag Media LLC v. Dep't of Agric., 515 F.3d 1224, 1226–27 (D.C. Cir. 2008).

                                   2   Information in these databases allowed FSA to “monitor compliance with regulations

                                   3   governing farm benefits.” Id. at 1227. The D.C. Circuit held that the requested information

                                   4   constituted “similar files” under Exemption 6 because the files implicated “financial

                                   5   information in business records” of businesses that were “individually owned or closely held,

                                   6   and the records would necessarily reveal at least a portion of the owner's personal finances.”

                                   7   Id. at 1228–29.

                                   8           Though privacy interest in the records at issue in Multi Ag Media implicated closely-

                                   9   held businesses and satisfied the “greater than de minimis” threshold under Exemption 6, the

                                  10   D.C. Circuit held that disclosure did not constitute a “clearly unwarranted invasion of privacy”

                                  11   because the public interest outweighed the privacy interest as the requested information

                                  12   “allow[ed] the public to more easily monitor USDA's administration of its subsidy and benefit
Northern District of California
 United States District Court




                                  13   program.” Id. at 1232–33.

                                  14        So too here (at least with regard to information improperly withheld under Exemption 3

                                  15   via Section 8791).

                                  16        It has been suggested by our court of appeals that Section 8791 intended to curtail the

                                  17   D.C. Circuit’s expansive approach to the release of GPS data in Multi Ag Media. Ctr. for

                                  18   Biological Diversity v. U.S. Dep't of Agric., 626 F.3d 1113, 1117 (9th Cir. 2010). However,

                                  19   our court of appeals’ commentary on the relationship between Section 8791 and Multi Ag

                                  20   Media never reached an Exemption 6 analysis, instead finding that Section 8791’s protection

                                  21   of “geospatial information” under Subsection (2)(B) clearly applied to the information at issue

                                  22   (GPS coordinates related to the USDA’s wolf depredation program). Id. at 1118–19. No

                                  23   Exemption 6 consideration was needed.

                                  24        Here, some of the information cannot be withheld based on Section 8791 and an

                                  25   Exemption 6 analysis is needed. The Multi Ag Media model, therefore, is still persuasive in

                                  26   our case.

                                  27        As in Multi Ag Media, the files at issue here do implicate “similar files” that relate to the

                                  28   personal finances “individually owned or closely held businesses.” At the hearing on this
                                                                                      11
                                   1   motion, plaintiffs argued that even though loan payments do indicate the financial state of

                                   2   individual farmers and small family farms, they do not reveal the whole picture and therefore

                                   3   do not represent a weighty privacy interest. This order agrees. Especially compared to the

                                   4   information at issue in Multi Ag Media — crop information, acreage, and maps directly related

                                   5   to the value of farmers’ land and production capabilities — loan information gives a mere peek

                                   6   into farmers’ finances but does not bear as direct a relationship to the value of their land or

                                   7   their financial situation. The privacy interest in information related to the loan program’s

                                   8   administration is more than de minimis but not particularly weighty in our case.

                                   9        Also, just as in Multi Ag Media, there is a substantially weighty public interest in

                                  10   administration of FSA programs that disburse taxpayer dollars. The public cannot understand

                                  11   the loan program without knowing loan payment amounts, names and addresses of recipients,

                                  12   and earmarks for those federal funds.
Northern District of California
 United States District Court




                                  13        The public interest in payment information, therefore, outweighs farmers’ privacy interest

                                  14   in that information and must be disclosed. On the other hand, information that reveals

                                  15   sensitive personally-identifiable information (such as social security numbers, bank account

                                  16   information, personal assets, etc.) should be withheld because this information would make

                                  17   individuals vulnerable to identity theft and do not illuminate FSA’s administration of the farm

                                  18   loan program.

                                  19                                           CONCLUSION

                                  20        The FSA is ordered to apply the foregoing rulings in responding to the FOIA requests at

                                  21   issue.

                                  22
                                            IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: May 10, 2021
                                  25

                                  26                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  27

                                  28
                                                                                       12
